Citation Nr: 1101549	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-29 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's previously denied claim of service connection for 
degenerative changes of the left knee (left knee disability), to 
include as due to residuals of a right knee injury with traumatic 
changes, status-post right total arthroplasty (right knee 
disability).

2.  Entitlement to service connection for degenerative changes of 
the left hip (left hip disability), to include as due to service-
connected right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to September 
1957 and May 1961 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2007, and August 2008, rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Before the Board may consider the merits of a previously denied 
claim, it must conduct an independent review of the evidence to 
determine whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
present, and before the Board may reopen such a claim, it must so 
find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Further, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Accordingly, the matter appropriately before the Board 
is whether new and material evidence has been presented to reopen 
the previously denied claim of service connection for a left knee 
disability.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Service connection for a left knee disability was denied in a 
June 1987 rating decision.  The Veteran did not appeal this 
decision and it became final.  

3.  Since June 1987, new and material evidence has been received 
to reopen the Veteran's previously denied claim of entitlement to 
service connection for a left knee disability.  

4.  The Veteran's left knee disability is shown to be due to his 
service-connected right knee disability.

5.  The Veteran's left hip disability is shown to be due to his 
service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The June 1987 rating decision denying service connection for 
a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence obtained since the June 1987 rating decision denying 
service connection for a left knee disability is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).
      
3.  The criteria for service connection for a left knee 
disability as secondary to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.310 (2010).

4.  The criteria for service connection for a left hip disability 
as secondary to service-connected disabilities have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  Any error in the failure to provide notice involving 
the downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

New and material evidence 

The Veteran seeks to reopen his previously denied claim of 
service connection for a left knee disability.  Prior to the June 
1987 rating decision, the Veteran only sought service connection 
for a left knee disability on a direct basis.  There is no 
question that the Veteran is currently diagnosed as having a left 
knee disability.  

In June 1987, the RO originally denied service connection for a 
left knee disability.  The Veteran was advised of the denial of 
benefits and of his appellate rights, but did not appeal the 
decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.
	
Pursuant to an application received in January 2007, the Veteran 
seeks to reopen his previously denied claim of service connection 
for a left knee disability.  Generally, where prior RO decisions 
have become final, they may only be reopened through the receipt 
of new and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to claims 
which have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and it must raise a reasonable possibility 
of substantiating the claim.  Id.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the June 1987, rating decision 
includes service treatment records (STRs), a VA examination 
report, and post-service treatment records.  The RO denied 
service connection for a left knee disability because 
degenerative arthritis was not diagnosed in service or within a 
year following service.  

Evidence received since the June 1987, rating decision most 
importantly includes two purported positive nexus opinions 
linking the Veteran's left knee disability and his service-
connected right knee disability.  

Without need to discuss each new piece of evidence in depth, the 
Board finds that the new evidence of record warrants reopening of 
the Veteran's claim.  The Veteran was originally denied service 
connection for a left knee disability only on a direct basis 
because it did not have its onset in service, nor was diagnosed 
within a year of discharge from service.  There are two letters 
from the Veteran's treating physician and orthopedic physician 
noting a correlation between the Veteran's current left knee 
disability and his service-connected right knee disability.  
Additionally, the Veteran has raised a new theory of entitlement 
for service connection-it was caused or worsened by his service-
connected right knee condition.  The Board finds that not only is 
this evidence new, as it was not before prior agency decision 
makers, it is material as it speaks to an unestablished fact 
necessary to substantiate the claim.  Namely, there is evidence 
suggesting that the Veteran's current left knee disability could 
be secondary to his service-connected right knee disability.  The 
Board finds this evidence to be credible only for purposes of 
reopening his claim.  Thus, the Veteran's previously denied claim 
of entitlement to service connection for a left knee disability 
is reopened.

Service connection 

The Veteran contends that his left knee and left hip disabilities 
were caused or worsened by his service-connected right knee 
disability.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for the 
award of secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

By way of background, the Veteran was originally awarded service 
connection for his right knee disability in June 1987.  
Consistent with the Veteran's assertions, his STRs are devoid of 
any treatment for or complaints related to a left knee or left 
hip disability.  Following service, the Veteran was treated for 
complaints related to his left knee and hip, and was originally 
noted to have degenerative changes of the left knee upon a 
January 1987 VA orthopedic examination.  In November 2005, he 
underwent a bilateral total knee arthroplasty.  He was 
subsequently diagnosed as having degenerative arthritis of the 
left hip.  

In a letter dated in January 2007, the Veteran's treating VA 
physician indicated that the Veteran's arthritis of the left knee 
and left hip was likely caused by overcompensating due to his 
right knee disability.   

In a January 2007, letter from the Veteran's private treating 
orthopedic doctor; he indicated that the Veteran's right knee 
problems could have led to problems with arthritis in the left 
knee.  In reaching this conclusion, the physician noted the 
Veteran's in-service injury to the right knee, which led to right 
knee arthritis and a limp.  The Veteran's development of left hip 
arthritis was also noted in this letter, but no opinion was made 
as to the cause of the left hip arthritis.  

In February 2007, the Veteran underwent a VA examination.  The 
examiner did not obtain current x-rays of the knees or hip.  
Following review of the Veteran's medical records, the examiner 
found that it was unlikely that the Veteran's ambulatory 
activities in an attempt to compensate for his well-documented 
right knee disability would have "significantly influenced" the 
development of a similar arthritic change in the left knee or 
hip.  He opined that it is less likely than not that the 
Veteran's left knee disability was caused by or a result of his 
service-connected right knee disability.  In reaching this 
conclusion, the examiner noted instances in 1999 when the Veteran 
was found to have minimal degenerative changes in the right knee 
and in 1992 noted were degenerative changes of the left knee with 
increased symptoms.  The examiner noted that his opinion was 
based upon the Veteran's history, the physical examination, 
review of medical records, and 50 years experiences in the field 
of orthopedics.  

Upon careful review of this February 2007 VA examination, the 
Board finds that it is inadequate as it does not properly address 
whether the Veteran's service-connected right knee disability 
caused or aggravated his claimed left knee and left hip 
disabilities.  First, he did not even conclude as to whether the 
Veteran's left hip was attributable to service or a service-
connected disability.  In discussing the left knee, he said that 
the ambulatory compensation due to the right knee did not 
"significantly influence" the development of the left knee 
arthritis.  The Board notes that the standard for determining 
service-connected under these circumstances is whether the 
Veteran's service-connected right knee disability caused or 
aggravated his left knee and left hip disabilities-not, whether 
it significantly influenced the claimed disabilities.  Further, 
the examiner appears to hint that the Veteran's left knee 
disability was worse than his service-connected right knee 
disability and this is reason to show that his right knee 
disability did not cause or worsen his left knee disability.  
Simply, this is unclear from the examiner's report, and it does 
not address the contention that the right knee disability 
worsened or aggravated the left knee and left hip disabilities.  
As such, the Board finds this examination to be inadequate for 
purposes of deciding the Veteran's claim.

In light of the foregoing, the Board finds that the Veteran is 
entitled to service connection for his left knee and left hip 
disabilities on a secondary basis.  There is one competent 
clinical opinion of record linking the Veteran's left knee and 
left hip disabilities to overcompensating due to his service-
connected right knee disability.  This was an opinion made by the 
Veteran's treating VA physician in January 2007, and based upon 
the well-documented history of the Veteran's right knee injury 
and subsequent disability.  The Board finds that this VA 
physician is competent to so opine and his statement are credible 
based upon review of the evidence of record.  

Although the Veteran's private treating orthopedist did not 
provide a conclusive opinion as to the etiology of the Veteran's 
left knee or left hip disabilities, he said that the 
overcompensation for his right knee disability could cause a left 
knee condition.  Additionally, the Veteran has competently 
testified to the onset of his left leg/hip disabilities as 
occurring following his complaints related to the service-
connected right knee disability.  

As there is only one competent clinical opinion of record and it 
finds that the Veteran's current left knee and left hip 
disabilities are due to his service-connected right knee 
disability, the Board finds that the Veteran is entitled to 
service connection for a left knee and left hip disability on a 
secondary basis.  



(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of 
service connection for a left knee disability is reopened.  

Service connection for a left knee disability is awarded, subject 
to the laws and regulations governing the award of monetary 
benefits.

Service connection for a left hip disability is awarded, subject 
to the laws and regulations governing the award of monetary 
benefits.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


